Title: Minutes of the Board of Visitors of the University of Virginia, 6 October 1823
From: Jefferson, Thomas
To: 


        
          
            Oct. 6. 1823.
          
          A meeting of the Rector & Visitors of the University of Virginia was held at the University on the 6th: Octr. 1823, at which were present Thomas Jefferson, James Madison, James Breckenridge, John H. Cocke, George Loyall, and Joseph C. Cabell.
          Resolved that the board approves of the contract entered into with Giacomo Raggi for furnishing bases of marble of Carrara for the columns of the Rotunda.
          Resolved that they recommend to the executive committee to procure capitals of the same marble for the same columns if practicable on terms not higher than those offered by Thos. Appleton.
          Resolved that they recommend also to the said committee to procure square⟨s⟩ of marble for paving the Portico of the Rotunda if they find that it can be done on terms preferable to what it will cost to have the same paved with country stone.
          Resolved, that it be an instruction to the collector of the University to call once more on the subscribers who are in arrear for the payment of their arrears, that from those not ready to make payment he may receive instead thereof bond⟨s⟩ or notes from those who have not already given them payable

in ninety days, & if these be not given that he institute suits in the proper court with instructions to the attorney engaged to press the suits to execution with the least delay practicable.
          Resolved that the board think it expedient to continue the collector so long as the executive committee may deem his employment necessary to finish the collection.
          A Report to the President & Directors of the Literary Fund having been proposed was agreed to.
          
            Th Jefferson
          
        
        
          To the President and Directors of the Literary fund
          In obedience to the law requiring that the Rector & Visitors of the University of Virginia should make Report annually to the President and Directors of the Literary fund (to be laid before the legislature at their next succeeding session) embracing a full account of the disbursements, the funds on hand, and a general statement of the condition of the said University, the sd. Rector & Visitors make the following Report.
          In conformity with the act of the General assembly of Feb. 5. of the present year, requiring that, out of the uninvested capital then lying in the Literary fund, there should be loaned, by the President & Directors of the sd. fund, to the Rector and Visitors of the University of Virginia, for the purpose of completing the buildings, and making the necessary preparations for putting the sd. University into operation, any sum required by the said Rector and Visitors, not exceeding that of 60,000. Dollars, the Visitors at their meeting on the 7th. of April last, deemed it necessary for the institution to require the whole of the sd. sum, but that it should be drawn in different portions and at different times, as it should be wanting, so far as the Literary board should think admissible. There was accordingly recieved by an order of the sd. board in the month of May last a sum of forty thousand Dollars in consequence hereof the larger building, for a Library and other purposes was commenced, & has been carried on with activity, insomuch that it’s walls are now ready to recieve their roof; but that being of hemispherical form, & pressing outwardly in every direction, it has been thought not advisable to place it on the walls, in their present green state; but rather to give them time to settle and dry until the ensuing season, when the roof will be ready, & the walls in a proper condition to recieve it. Whether the interior work of the building will be finished, within the ensuing year, is doubtful.
          The Report of the 7th. of October of the last year stated that the buildings for the accomodation of the Professors and Students were in readiness for occupation except as to some small articles of plaistering then on hand, the garden walls and grounds, and some columns which awaited their

Capitels from abroad. These finishings are done, the Capitels are recieved and put up; and the whole of these buildings are now in perfect readiness for putting the institution into operation. And this might be done (taking reasonable time for procuring Professors) at the close of the ensuing year 1824, were it’s funds liberated from their present incumbrances. But these remove the epoch to a very distant time. The several sums advanced from the Literary fund, as loans, when the balance of the last shall have been recieved, will amount to 180,000 Dollars, bearing a present interest of 10,800. D. This, with the cost of the necessary care and preservation of the establishment will leave, of the annual endowment of the University a surplus of between two and three thousand Dollars only, with it’s compound increase for the redemption of the principal. This being, as beforementioned, of 180,000 D. will be extinguished by the annual payment of a constant sum of 2,500. D. at the end of 25 years, a term too distant for the education of any person already born, or to be born, for some time to come; and within that period a great expence will be incurred in the mere preservation of the buildings & appurtenances. These are views which it is the duty of the Visitors to present, and to leave, to the wisdom and paternal consideration of the legislature, to whose care are confided the instruction, and other interests of the present, as well as of the future generations proceeding from us.
          That Report, with the letter of the 23d. accompanying it, stated also that the buildings of accomodation for the Professors and Students were so far paid for as that the arrearages of subscriptions still due being 18,343D.43 ½ C. would, when recieved, compleat their payment to within the sum of 8,658.D.19 ½ C. While there were other funds to which present recourse could be had, it had been deemed reasonable to indulge the convenience of such subscribers as found difficulties in paying their instalments rigorously at the periods prescribed. But that these arrears having then become urgently necessary, an active collector had been employed to settle and call for them. In the course of the year he has collected, of these arrearages, the sum of 4,828D.77 ½ C. He has obtained bonds, or promises, verbal or written, for prompt payment, deemed good, to the amount of 10,107D. 93 ¾ C; and as to the remainder, some of the subscribers have not yet been called on, some have removed out of the state, and some become insolvent. Of this remainder, he considers 932D.25C as sperate, and the residue, between 2,500. and 2,600. D. as desperate; which on 43,808.D. the whole sum subscribed, will be an ultimate loss of nearly 6. per cent. This will so far increase the deficit of 8,658.19 ½ before stated as falling short of paying for the four rows of buildings, and so far add to the charge on the funds on hand or still to accrue. This state of things obliges a call for peremptory and prompt payment of these arrearages, which cannot be thought unreasonable by the subscribers who have been so far

indulged already, when it is considered that these works were engaged on the faith of the sums subscribed, so far as their amount, that those who undertook them have accordingly executed them, and are now justly entitled to the compensation stipulated. We trust therefore that, in the course of the ensuing twelve months, these arrearages will be paid up, except such as intervening circumstances may have rendered desperate.
          A general statement of the Reciepts and Expenditures, from all funds & for all purposes, from the beginning of the establishment to the 1st. of October of the last year, was communicated for the legislature, at their last session. Those of the Bursar and Proctor, for the year ending the 1st. day of this present October are herewith rendered. They have been duly settled, and tested by their vouchers, by the same Accountant, and Committee, employed on the former occasion, and will be duly submitted by those officers, for Audit by the Accountant of the Literary board.
          
            Th: Jefferson
          
        
      